DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 34 recites “the authentication request message includes third information indicating a requested Network-based IP Flow Mobility (NBIFOM) mode, and the authentication response message is a message to be received after the transmission of the authentication request message, and includes fourth information indicating an NBIFOM mode”. There is not sufficient support for these claim limitations in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26-29, 31-38, 44-49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (3GPP TR 23.861, v1.14.1, March 2015).
For claim 24, D1 discloses a User Equipment (UE) (see UE in FIG. 7.3.2.3.1.2-2, p50) comprising: 
WLAN interface circuitry (see WLAN interface of UE to TWAN in FIG. 7.3.2.3.1.2-2, p50) configured to: 
transmit a Packet Data Network (PDN) connectivity request message to a Trusted WLAN Access Gateway (TWAG), in order to establish a PDN connection (“The UE Initiated PDN connectivity request procedure in ; on S2a for Multi-connection Mode as specified in clause 16.8.1 in TS 23.402.”, p50, lines 1-2 in view of FIG. 7.3.2.3.1.2-2); and 
receive a PDN connectivity accept message from the TWAG (“8. The eNodeB sends RRC Connection Reconfiguration to the UE, including the PDN Connectivity Accept message”, p53, line 2), wherein 
the PDN connectivity request message includes first information indicating a requested Network-based IP Flow Mobility (NBIFOM) mode (“1-2. The UE indicates in PCO for the NBIFOM support in the WLCP PDN Connection Request to the TWAN; the TWAN includes its NBIFOM support indication in the Create Session Request/Proxy Binding Update to the PGW if the TWAN supports NBIFOM”, p50, lines 3-5),
the PDN connectivity accept message is a response message to the PDN connectivity request message, and includes second information indicating an NBIFOM mode (“5-7. The NBIFOM supporting PGW includes the support of NBIFOM in the PCO of the Create Session Response message/Proxy Binding Acknowledgement; the TWAN returns a WLCP PDN Connection Response message to the UE with the NBIFOM indication.”, p50, lines 7-9 in view of step 7 of Figure 7.3.2.3.1.2-2, which is the response message to the PDN connectivity request  at step 1),
the PDN connectivity request message further includes a Protocol Configuration Option (PCO) (“1-2. The UE indicates in PCO for the NBIFOM support in the WLCP PDN Connection Request to the TWAN; the TWAN includes its NBIFOM support indication in the Create Session Request/Proxy Binding Update to the PGW if the TWAN supports NBIFOM”, p50, lines 3-5), and 
the PCO includes information indicating a request for use of NBIFOM (“1-2. The UE indicates in PCO for the NBIFOM support in the WLCP PDN Connection Request to the TWAN; the TWAN includes its NBIFOM support indication in the Create Session Request/Proxy Binding Update to the PGW if the TWAN supports NBIFOM”, p50, lines 3-5) and .
D1 does not specifically teach the PDN connectivity request message further includes a request type and the UE is configured to set the request type to information indicating an initial connectivity request.
the UE attaches to 3GPP access, and establishes a PDN connection with the same APN. UE attempts to use both accesses for the same PDN connection simultaneously … the UE sets the Request Type”), which suggests  the PDN connectivity request message includes a request type (“1-2. The UE indicates in PCO for the NBIFOM support in the WLCP PDN Connection Request to the TWAN”, p50, lines 3 and “Step 1 of Figure 7.4.2.3.2.2-1 as shown in above clause is performed. Specifically, the UE sets the Request Type to Handover to facilitate the MME selects the same PDN GW as the UE connects in WLAN Access.”, p68, lines 1-3 in view of Figure 7.4.2.3.2.2-1 which shows a 3GPP PDN connection initial setup).
Therefore, it would be obvious to an ordinary skilled in the art at the time when application was filed for the PDN connectivity request message to include a request type set by UE for the benefit of setting up an initial 3GPP PDN connection (Section 7.4.2.3.2.2).
Claim 29 are rejected because it is the corresponding TWAG claim to the UE of claim 24 and has the same subject matter. 
For claim 44, D1 discloses a PDN Gateway (PGW) (PDN GW in FIG. 7.5.3.3.1.2.1-1 in p85) comprising: 
IP mobile communication network interface circuitry (the network interface of PDN GW to ePDG in FIG. 7.5.3.3.1.2.1-1 in p85) configured to: 
receive a create session request message from a Trusted WLAN Access Gateway (TWAG) or an enhanced Packet Data Gateway (ePDG) (“In step 3, instead of sending PBU, the ePDG sends a Create Session Request to the PDN GW”, Section 7.5.3.3.1.2, p84 in view of FIG. 7.5.3.3.1.2.1-1 in p85); and 
transmit a create session response message to a transmission source of the create session request message (“In step 6, the PDN GW creates a new entry with the routing rule in its bearer context table. The PDN GW then sends a Create Session Response to the ePDG, indicating which routing rules requested by the UE are accepted by including the routing filter accepted by the PDN GW”), (suggested by “During IFMP session setup the NBIFOM mode of operation is negotiated. This mode can be (a) UE-controlled or (b) NW-controlled”, item 3 in p113).
D1 does not literately teach wherein the create session request message includes first information indicating a Network-based IP Flow Mobility (NBIFOM) mode and the create session response message includes second information indicating an NBIFOM mode. 
However, D1 teaches the NBIFOM mode can be negotiated during a IFMP session setup up (suggested by “During IFMP session setup the NBIFOM mode of operation is negotiated. This mode can be (a) UE-controlled or (b) NW-controlled”, item 3 in p113 in view of steps 3, 5a and 5b of Figure 7.6.2.3.1-1: Overview of NBIFOM with the IFMP protocol, p116-117 and Figure 7.8.6.2-1: NBIFOM Mode Selection, p136-137; note that an ordinary skilled in the art would understand in the FIGs that the “routing rules” are equivalent to the NBIFOM mode).
Therefore, it would be obvious to an ordinary skilled in the art at the time when application was filed to include NBIFOM mode information in the session request and response messages.
As to claims 26 and 31, D1 discloses claims 24 and 29, D1 further discloses wherein each of the first information and the second information indicates a UE-initiated NBIFOM mode or a Network-initiated NBIFOM mode (“1-2. The UE indicates in PCO for the NBIFOM support in the WLCP PDN Connection Request to the TWAN; the TWAN includes its NBIFOM support indication in the Create Session Request/Proxy Binding Update to the PGW if the TWAN supports NBIFOM”, p50, lines 3-5, and “5-7. The NBIFOM supporting PGW includes the support of NBIFOM in the PCO of the Create Session Response message/Proxy Binding Acknowledgement; the TWAN returns a WLCP PDN Connection Response message to the UE with the NBIFOM indication.”, p50, lines 7-9 in view of parent claims regarding NBIFOM modes).
As to claims 27 and 32, D1 discloses claims 26 and 31, D1 further discloses wherein in a case that the UE requests the UE-initiated NBIFOM mode, the UE-initiated NBIFOM mode is selected as the NBIFOM mode that the second information indicates, by a PDN Gateway (PGW) or a Policy and Charging Rules Function (PCRF), and in a case that the UE requests the Network-initiated NBIFOM mode, the Network-initiated NBIFOM mode is selected as the NBIFOM mode that the second information indicates, by the PGW or the PCRF (see FIG. 7.3.2.3.1.2-2, p50 for PGW or the PCRF in view of parent claims).
As to claims 28 and 38, D1 discloses claims 24 and 34, D1 further discloses wherein the PDN connectivity accept message further includes information indicating that the request for use of NBIFOM is accepted, and based on the reception of the PDN connectivity accept message, the UE is configured to: recognize that NBIFOM is applied to the PDN connection, and recognize the second information as an NBIFOM mode for 5-7. The NBIFOM supporting PGW includes the support of NBIFOM in the PCO of the Create Session Response message/Proxy Binding Acknowledgement; the TWAN returns a WLCP PDN Connection Response message to the UE with the NBIFOM indication.”, p50, lines 7-9 in view of step 7 of Figure 7.3.2.3.1.2-2, which is the response message to the PDN connectivity request  at step 1).
As to claim 33, D1 discloses claim 29, D1 further discloses wherein the PDN connectivity accept message further includes information indicating that the request for use of NBIFOM is accepted (“5-7. The NBIFOM supporting PGW includes the support of NBIFOM in the PCO of the Create Session Response message/Proxy Binding Acknowledgement; the TWAN returns a WLCP PDN Connection Response message to the UE with the NBIFOM indication.”, p50, lines 7-9 in view of step 7 of Figure 7.3.2.3.1.2-2, which is the response message to the PDN connectivity request  at step 1). 
For claim 34, D1 discloses claim 24, wherein WLAN interface (see WLAN interface of UE in FIG. 7.4.3.3.1.2-1, p74) is configured to: 
transmit an authentication request message to an enhanced Packet Data Gateway (ePDG), in order to establish a Packet Data Network (PDN) connection (“1. The UE discovers a WLAN, and may perform the authentication and authorization procedure with 3GPP EPC via the WLAN access as specified in TS 23.402 [2] clause 7.2.1 step 1. 2. IKEv2 authentication and tunnel setup procedure are performed via the WLAN access between the UE, ePDG and 3GPP AAA Server/HSS as specified in TS 33.402 [11]. In addition, the UE sends in IKE_AUTH Request to the ePDG which include routing rule”, steps 1-2, Page 74); and
receive an authentication response message from the ePDG, (“8. The ePDG sends to the UE the IKE_AUTH Response including the traffic selector which carries the routing filter accepted by the PDN GW. 9. IP connectivity from the UE to the PDN GW is now setup”, steps 8-9, Page 75 and “the UE shall include its address (IPv4 address or IPv6 prefix /address or both), which was allocated during its attachment to 3GPP Access, into the CFG_Request sent to the ePDG during IKEv2 message exchange to facilitate the ePDG to select the same PDN GW that is attached to the UE over the 3GPP Access. Because NBIFOM is supported for the established PDN connection over 3GPP access, the P-GW shall establish new GTP tunnel with ePDG while maintaining the previous GTP/PMIPv6 tunnel with S-GW”, step 1  in view of FIG. 7.5.2.3.2.1-1 in Page 81).
wherein the authentication request message includes third information indicating a requested Network-based IP Flow Mobility (NBIFOM) mode, and the authentication response message is a message to be received after the transmission of the authentication request message (“1-2. The UE indicates in PCO for the NBIFOM support in the WLCP PDN Connection Request to the TWAN; the TWAN includes its NBIFOM support indication in the Create Session Request/Proxy Binding Update to the PGW if the TWAN supports NBIFOM”, p50, lines 3-5), and 
the PDN connectivity accept message is a response message to the PDN connectivity request message, and includes fourth information indicating an NBIFOM mode (“5-7. The NBIFOM supporting PGW includes the support of NBIFOM in the PCO of the Create Session Response message/Proxy Binding Acknowledgement; the TWAN returns a WLCP PDN Connection Response message to the UE with the NBIFOM indication.”, p50, lines 7-9 in view of step 7 of Figure 7.3.2.3.1.2-2).
As to claim 35, D1 discloses claim 34, D1 further discloses wherein the authentication request message further includes information indicating a request for use of NBIFOM (“1-2. The UE indicates in PCO for the NBIFOM support in the WLCP PDN Connection Request to the TWAN; the TWAN includes its NBIFOM support indication in the Create Session Request/Proxy Binding Update to the PGW if the TWAN supports NBIFOM”, p50, lines 3-5).
As to claim 36, D1 discloses claim 34, D1 further discloses wherein each of the third information and the fourth information indicates a UE-initiated NBIFOM mode or a Network-initiated NBIFOM mode (“5-7. The NBIFOM supporting PGW includes the support of NBIFOM in the PCO of the Create Session Response message/Proxy Binding Acknowledgement; the TWAN returns a WLCP PDN Connection Response message to the UE with the NBIFOM indication.”, p50, lines 7-9 in view of step 7 of Figure 7.3.2.3.1.2-2, which is the response message to the PDN connectivity request  at step 1).
As to claim 37, D1 discloses claim 36, D1 further discloses wherein in a case that the UE requests the UE-initiated NBIFOM mode, the UE-initiated NBIFOM mode is selected as the NBIFOM mode that the fourth information indicates, by the PDN Gateway (PGW) or the Policy and Charging Rules Function (PCRF), and in a case that the UE requests the Network-initiated NBIFOM mode, the Network-initiated NBIFOM mode is selected as the NBIFOM mode that the fourth information indicates, by the 
As to claim 45, D1 discloses claim 44, D1 further discloses wherein each of the first information and the second information indicates a UE-initiated NBIFOM mode or a Network-initiated NBIFOM mode (“During IFMP session setup the NBIFOM mode of operation is negotiated. This mode can be (a) UE-controlled or (b) NW-controlled”, item 3 in p113 in view of rejection to the parent claim; and “1-2. The UE indicates in PCO for the NBIFOM support in the WLCP PDN Connection Request to the TWAN; the TWAN includes its NBIFOM support indication in the Create Session Request/Proxy Binding Update to the PGW if the TWAN supports NBIFOM”, p50, lines 3-5 and “5-7. The NBIFOM supporting PGW includes the support of NBIFOM in the PCO of the Create Session Response message/Proxy Binding Acknowledgement; the TWAN returns a WLCP PDN Connection Response message to the UE with the NBIFOM indication.”, p50, lines 7-9 in view of step 7 of Figure 7.3.2.3.1.2-2).
As to claim 46, D1 discloses claim 45, D1 further discloses wherein 
in a case that the UE requests the UE-initiated NBIFOM mode, the UE-initiated NBIFOM mode is selected as the NBIFOM mode that the second information indicates, by the PDN Gateway (PGW) or the Policy and Charging Rules Function (PCRF), and in a case that the UE requests the Network-initiated NBIFOM mode, the Network-initiated NBIFOM mode is selected as the NBIFOM mode that the second information indicates, by the PGW or the PCRF (see FIG. 7.4.3.3.1.2-1 in page 74  for the PDN GW or the PCRF in view of parent claims regarding NBIFOM modes in view of parent claims).
As to claims 47-49, D1 discloses claims 26, 31 and 36, D1 further discloses wherein in a case that the UE requests the UE-initiated NBIFOM mode, the NBIFOM mode that the second information indicates is selected by a PDN Gateway (PGW) or a Policy and Charging Rules Function (PCRF), according to an operator's policy (see FIGs. 7.3.2.3.1.2-2, 7.4.3.3.1.2-1 and 7.5.2.3.2.1-1 for PCRF and “In UE-initiated IP flow mobility procedures, the UE makes a routing decision based on the current radio conditions of the WLAN and/or 3GPP access, operator policy or user preferences”, 1st paragraph of Section 7.5.4.1.1, Page 88 in view of parent claims regarding NBIFOM modes). 
As to claim 51, D1 discloses claim 45, D1 further discloses wherein in a case that the UE requests the UE-initiated NBIFOM mode, the NBIFOM mode that the second information indicates is selected by a PDN Gateway (PGW) or a Policy and Charging Rules Function (PCRF), according to an operator's policy (see FIGs. 7.3.2.3.1.2-2, 7.4.3.3.1.2-1 and 7.5.2.3.2.1-1 for PGW and PCRF and “In UE-initiated IP flow mobility procedures, the UE makes a routing decision based on the current radio conditions of the WLAN and/or 3GPP access, operator policy or user preferences”, 1st paragraph of Section 7.5.4.1.1, Page 88 and “During IFMP session setup the NBIFOM mode of operation is negotiated. This mode can be (a) UE-controlled or (b) NW-controlled”, item 3 in p113 in view of the parent claim).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462